Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 2 is the broadest independent claim. Claim 2 recites a treatment apparatus for surgical correction of hyperopia in an eye which includes: a laser device including a laser, optics and a focus shifting device. Claim 2 further specifies that the laser device is controlled by a control device and separates corneal tissue of the eye by applying laser radiation. Additionally, claim 2 further recites that the control device as being programmed with an algorithm that controls an operation of the laser device to emit the laser radiation into a cornea at different focus positions. Also, claim 2 specifies that the controlled operation of the laser device isolates a lenticular shaped volume in the cornea with the lenticular shaped volume being structured such that removal of the volume effects a desired correction of hyperopia and the control device being programmed with an algorithm that controls the operation of the laser device such that the lenticular shaped volume is confined by a posterior face, an anterior face and an edge face. Finally, claim recites that the posterior face and the anterior face have borders that are connected via the edge face with the edge face comprising a continuously curved portion continuing from the border of the posterior face of the lenticular shaped volume and extending between the border of the posterior face and the border of the anterior face.
The closest prior art of record is Juhasz in view of Bendett in view of Tang. Juhasz in view of Bendett in view of Tang discloses a treatment apparatus for surgical correction of hyperopia in an eye which includes: a laser device including a laser, optics and a focus shifting device. Juhasz in view of Bendett in view of Tang further recites 
However, Juhasz in view of Bendett in view of Tang fails to disclose the edge face comprising a continuously curved portion continuing from the border of the posterior face of the lenticular shaped volume and extending between the border of the posterior face and the border of the anterior face. This continuously curved portion of the edge face is best shown as element 26 in Figs. 12C and 12D of applicant’s drawings. Furthermore, nothing in the prior art obviates this deficiency when viewed with Juhasz in view of Bendett in view of Tang. Thus, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792